EXHIBIT 10-V

 

RETIREMENT AGREEMENT

 

RETIREMENT AGREEMENT, dated February 21, 2007 (the “Retirement Agreement”),
between COLGATE-PALMOLIVE COMPANY, a Delaware corporation, having an office at
300 Park Avenue, New York, New York 10022 (the “Company”), and JAVIER G. TERUEL,
Vice Chairman of the Company, having his residence at Bosque de Toronjos #9,
dept 702, Bosques de Las Lomas, Mexico, DF 05120 (“Mr. Teruel”).

 

WHEREAS, Mr. Teruel has informed the Company on the date hereof that he has
decided to retire from employment with the Company effective April 1, 2007 (the
“Retirement Date”) after 35 years of service; and

 

WHEREAS, in connection with his retirement, Mr. Teruel and the Company have
agreed to the following terms with respect to his retirement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1. Retirement Date. Mr. Teruel hereby notifies the Company that he will retire
from employment with the Company effective as of the Retirement Date.

 

2. Retirement Benefits; Additional Payment. Upon his retirement, Mr. Teruel will
receive the normal retirement benefits and payments applicable to him under
existing Company plans and programs. In addition, in consideration of the
covenants set forth herein and in the documents referred to in Section 6(K), Mr.
Teruel will receive an additional payment in the amount of $2,640,000 payable
within 60 days after the Retirement Date. This additional payment shall not be
considered part of Mr. Teruel’s salary or earnings for purposes of computing any
other Company benefit, payment or award.

 

3. Consulting. So that the Company may continue to receive the benefit of Mr.
Teruel’s extensive experience and expertise regarding the business of the
Company, during a three-year period beginning on the Retirement Date, Mr. Teruel
agrees that upon the Company’s reasonable notice to him, for no additional
consideration he shall make himself available to consult with and advise the
Company regarding strategic issues and such other matters as the parties may
agree. Such consultation shall not interfere with Mr. Teruel’s personal or other
business commitments. In connection with such consultation, Mr. Teruel will be
reimbursed for reasonable expenses incurred in connection therewith.

 

4. Covenant Not to Compete. During a three-year period beginning on the
Retirement Date (the “Restricted Period”), Mr. Teruel shall not, directly or
indirectly, in any capacity, without the prior written consent of the Company,
provide any services to, or become directly or indirectly involved as an owner,
officer, director, employee, shareholder, independent contractor, agent, partner
or advisor for any business or entity (collectively a “Competing Business”)
involved in the development, manufacture, production, marketing and/or sale of
(a) oral care or pet nutrition products, or (b) personal care, household care,
or fabric care products that directly and materially compete with products which
generate sales or profits material to the Company or any of its subsidiaries or
affiliates ; provided, however the foregoing shall not restrict Mr. Teruel from
acquiring an investment of 5% or less of the outstanding shares of a public
company that engages in a Competing Business or from providing services to or
being involved in a company with a Competing Business generating less than 5% of
the revenues of that company. Notwithstanding anything herein to the contrary,
nothing herein shall prevent Mr. Teruel from engaging in any activity with, or
holding any financial interest in, a division, subsidiary or affiliate which is
not engaged in a Competing Business even if the entity of which it is a part is
engaged in a Competing Business. Nothing in the foregoing shall limit in any way
Mr. Teruel’s obligations under Section 5 of this Agreement and the
non-disclosure agreement referred to therein. During the Restricted Period, Mr.
Teruel shall not, directly or indirectly, recruit, hire, solicit or induce any
employee, agent, consultant, contractor, supplier or any other person or entity
to cease or reduce working for and/or doing business with Colgate and/or any of
its subsidiaries or affiliates. Mr. Teruel acknowledges that the Company would
suffer irreparable harm



--------------------------------------------------------------------------------

(not adequately remedied by monetary damages alone) if Mr. Teruel were to breach
the provisions of this Section and that, accordingly, the Company shall be
entitled to seek equitable relief, in addition to its remedies at law, to enjoin
any such breach or threatened breach without the necessity of posting a bond or
other security.

 

5. Confidential Information. Mr. Teruel acknowledges that, in the course of his
employment with the Company and during the course of the consultation referred
to above, he has and may hereafter obtain knowledge about confidential and
proprietary information or trade secrets of the Company or its affiliates (the
“Confidential Information”). Mr. Teruel hereby acknowledges that all
Confidential Information constitutes a valuable trade secret and is the sole and
exclusive property of the Company. Mr. Teruel agrees not to use, publish or
otherwise disclose any Confidential Information to others, including but not
limited to any Competing Business, and to sign a non-disclosure agreement in the
standard form used by the Company effective as of the Retirement Date.

 

6. General Provisions.

 

A. Non-Assignability. Neither this Retirement Agreement nor any right,
obligation or interest hereunder or in connection herewith shall be assignable
by Mr. Teruel, his beneficiaries, or legal representatives, without the
Company’s prior written consent; provided, however, that nothing in this
Paragraph shall preclude the executors, administrators, or other legal
representatives of Mr. Teruel or his estate from receiving any payment or
benefit hereunder or from assigning any rights hereunder to the person or
persons entitled thereunto. Notwithstanding the foregoing sentence, the Company
agrees that it will consent to the assignment by Mr. Teruel of his right to
receive the payment referred to in Section 2 to a company affiliated with and
controlled by Mr. Teruel, subject to confirmatory due diligence by the Company
that such assignment does not have an adverse impact on the Company, provided,
however, in the event of any such assignment, Mr. Teruel will remain fully bound
by the terms and conditions of this Agreement.

 

B. Offset. Mr. Teruel understands and agrees that should he be entitled to
receive or has received any other payment or benefit from other Colgate/Hills,
government sponsored or statutorily required severance plans or staff leave
indemnity plans, they shall apply as offsets against any amounts received
herein.

 

C. Benefit/Binding Effect. This Retirement Agreement shall be binding upon, and
inure to the benefit of, Mr. Teruel, the Company and their respective heirs,
administrators, successors and assigns.

 

D. Modification. This Retirement Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

 

E. Non-Waiver. No term or condition of this Retirement Agreement shall be deemed
to have been waived, nor shall there be any estoppel against the enforcement of
any provision of this Retirement Agreement , except by written instrument of the
party charged with such waiver or estoppel. No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

F. Governing Law. This Retirement Agreement has been executed and delivered in
the State of New York, and their validity, interpretation, performance, and
enforcement shall be governed by the laws of said State without reference to the
conflicts of laws principles thereof. Mr. Teruel hereby irrevocably consents to
the exclusive jurisdiction and venue of the Courts of the State of New York and
the United States District Court for the Southern District of New York, in
connection with any action or proceeding arising out of or relating to this
Retirement Agreement or the subject matter hereof. Mr. Teruel hereby irrevocably
appoints CT Corporation System, Corporation Trust Center, 1209 Orange Street,
Wilmington, DE 19801, as his authorized agent upon whom process may be served in
any such action or proceeding instituted in any such court and waives any
objections to personal jurisdiction with respect thereto. The Company will
reimburse Mr. Teruel for any fees or costs charged by CT Corporation System for
acting as his authorized agent for service of process pursuant to the foregoing
sentence.



--------------------------------------------------------------------------------

G. Captions. The headings and captions of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Retirement Agreement.

 

H. Notices. All notices and other communications hereunder shall be in writing
and shall be given by personal delivery, telecopier, recognized overnight
courier service or Certified Mail, Return Receipt Requested, to the parties at
their addresses set forth above, or to such other address as either party hereto
may pursuant to the provisions of this Paragraph provide to the other party
hereto.

 

I. Entire Retirement Agreement. This Retirement Agreement, together with the
documents referred to in Paragraph (K) of this Section 6, constitute one
integrated document and contain the entire agreement, between the parties with
respect to the subject matter hereof and supersede all prior agreements, written
or oral, with respect thereto.

 

J. Severability. Any provision of this Retirement Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions, and any such prohibition or
unenforceability in any such jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

K. Execution. On the Retirement Date, Mr. Teruel will execute a non-disclosure
agreement and general release in favor of the Company in form and substance
satisfactory to it.

 

L. Counterparts. This Retirement Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have made and delivered this Retirement
Agreement as of the day and year first above written.

 

COLGATE-PALMOLIVE COMPANY

By  

/s/    DANIEL MARSILI        

--------------------------------------------------------------------------------

Name:   Daniel Marsili Title:   Vice President, Global Human Resources

Date: February 21, 2007

   

/s/    JAVIER G. TERUEL        

--------------------------------------------------------------------------------

    Javier G. Teruel

Date: February 21, 2007